             Case 20-33193 Document 785 Filed in TXSB on 01/12/21 Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                 §     Chapter 11
    In re:                                                       §
                                                                 §     Case No. 20-33193 (MI)
    SABLE PERMIAN RESOURCES, LLC., et al.,                       §
                                                                 §     (Jointly Administered)
                     Debtors. 1                                  §
                                                                 §

              NOTICE OF ANNUAL RATE INCREASE BY JENNER & BLOCK LLP

                                           [Relates to Docket No. 426]

             On August 27, 2020, the above-captioned debtors and debtors in possession filed an

application to retain and employ Jenner & Block LLP (“Jenner”) as Counsel for the Debtors and

Debtors in Possession, acting at the direction of the Chief Restructuring Officer [Docket No.

363] (the “Retention Application”). On September 21, 2020, the Court entered an order

authorizing the retention and employment of Jenner [Docket No. 426] (the “Retention Order”).

             This notice is being provided in accordance with paragraph 5 of the Retention Order

attached to the Retention Application, which requires Jenner to provide ten business days’ notice

to the Debtors, the U.S. Trustee, and any official committee before any increases in the hourly

rates of Jenner professionals are implemented.

             In the ordinary course of Jenner’s business and in keeping with Jenner’s established

billing practices and procedures, Jenner’s standard billing rates were adjusted firm-wide on

January 1, 2021. Specifically, effective as of January 1, 2021, Jenner’s billing rates for


1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    Sable Permian Resources, LLC (5172); SPR Stock Holdings, LLC (2065); Sable Permian Resources Operating,
    LLC (3212); SPR Holdings, LLC (3611); SPRH Finance Corporation (1390); Sable Permian Resources Corporation
    (9049); Sable Permian Resources Finance, LLC (6841); SPR Finance Corporation (0359); and Sable Land
    Company, LLC (7101). The location of the Debtors’ main corporate headquarters and the Debtors’ service address
    is: 700 Milam Street, Suite 3100, Houston, TX 77002.
        Case 20-33193 Document 785 Filed in TXSB on 01/12/21 Page 2 of 2




professionals and paraprofessionals who may work on matters related to the Chapter 11 Cases

shall range as follows:



                          Billing Category                     Range
                               Partners                    $900 to $1,500
                 Of Counsel/Counsel/Special Counsel        $660 to $1,350
                              Associates                    $560 to $895
                    Staff Attorneys/Dept. Counsel           $465 to $770
                         Discovery Attorneys                $280 to $280
                              Paralegals                    $235 to $405




Dated: January 12, 2021                    Respectfully,

                                           /s/ Vincent E. Lazar
                                           Vincent E. Lazar (admitted pro hac vice)
                                           JENNER & BLOCK LLP
                                           353 North Clark Street
                                           Chicago, IL 60654
                                           Telephone: (312) 222-9350
                                           Facsimile: (312) 527-0484
                                           Email: vlazar@jenner.com

                                           Counsel for the Debtors and Debtors in Possession,
                                           acting at the direction of the CRO




                                              2
